Citation Nr: 1224547	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  11-27 671	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the December 15, 2004 decision of the Board of Veterans' Appeals (Board), which denied entitlement to service connection for a left shoulder disability. 

(The issue of entitlement to service connection for a back disability is addressed in a separate Board decision.) 


REPRESENTATION

Moving party represented by:  Sarah Schauerte, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel





INTRODUCTION

The moving party is a veteran who served on active duty from October 1983 to April 1985.

This matter comes before the Board as an original action on the motion of the moving party to reverse or revise, on the basis of CUE, a Board decision promulgated on December 15, 2004, in which the Board denied a claim for entitlement to service connection for a left shoulder disability.

Although the moving party initial requested a hearing before a Veterans Law Judge on this issue, such a request was withdrawn in a statement received in April 2012.


FINDING OF FACT

The December 15, 2004 Board decision was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the December 15, 2004 Board decision.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In part, the VCAA specifically provides that VA is required to make reasonable efforts to obtain relevant governmental and private records that the claimant adequately identifies to VA and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, the Board concludes that the moving party's CUE claim is not subject to the provisions of the VCAA.  The Board notes that the moving party and his attorney have been accorded sufficient opportunity to present his contentions.  There is no indication that they have further argument to present.

II. Merits of the Claim

The moving party asserts that there was CUE in the December 15, 2004 Board decision denying entitlement to service connection for a left shoulder disability.

Review of the record reflects that the moving party did not appeal the December 15, 2004 Board decision.  Accordingly, it became final.  See 38 C.F.R. § 20.1100(a) (2011).  There are two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Damrel, supra; Russell, supra.

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  38 C.F.R. § 20.1404(c), (d).  The regulations codify the current requirements for a CUE motion that the Court has defined for motions of CUE in Board decisions as: 

1. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  38 C.F.R. § 20.1403(a).  

2. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a). 

3. It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c). 

Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE.  CUE is not a: 

1. Changed medical diagnosis.  38 C.F.R. § 20.1403(d). 

2. Failure to fulfill the duty to assist.  38 C.F.R. § 20.1403(d). 

3. Disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d). 

4. Change in interpretation of a statute or regulation.  38 C.F.R. § 20.1403(d). 

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, 38 C.F.R. § 20.1405(b), and the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e). 

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made, 38 C.F.R. § 20.1403(b), unless the Board decision was decided on or after July 21, 1992.  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(2). 

To warrant revision of a Board decision on the grounds of CUE there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c). 

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE.  38 C.F.R. § 20.1411(a).  In fact, the movant bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

In this case, the moving party has put forth several errors that allegedly occurred in the Board's December 2004 decision.  First, the party contends that the Board failed to mention a May 1984 service treatment record notation that he had fallen on his left shoulder and left side.  Rather, the Board decision stated that the moving party's service treatment records reflected his fall on his left side and complaints of low back pain, but no complaints or treatment pertaining to the left shoulder.  The moving party contends that the Board's factual determination that he had no complaints or treatment for his left shoulder is incorrect in light of the May 1984 service treatment record notation.  The moving party also contends that the Board failed to give appropriate weight to lay statements submitted by the Veteran's family members asserting that they did recall that he injured his shoulder in service.  

The Board acknowledges that the December 15, 2004 Board decision failed to mention that the service treatment record noted that the moving party fell on his left shoulder and left side, stating only that the moving party fell on his left side.  However, as noted above, in order for CUE to granted, an error must have occurred which is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Here, it is significant that the moving party does not point to these alleged errors to establish that the benefit sought on appeal would have been granted but for these errors.  Instead, the moving party merely asserts that, had the Board acknowledged the service treatment record at issue, and given appropriate weight to the lay statements submitted by the Veteran, the appropriate course for the Board would have been to remand the claim of entitlement to service connection for a left shoulder disability.  However, it is well established that a failure to comply with VA's duty to assist by failing to either obtain relevant treatment records or to obtain a medical opinion or examination cannot constitute clear and unmistakable error because such a breach creates only an incomplete rather than an incorrect record.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  

Furthermore, the law only provides for the Board to rule on the merits of a motion for CUE in the form of a grant or denial, and precludes remands as the consequence of a finding of CUE such as the moving party is seeking here.  38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1405(e) (2011).  For this reason, and as the only effect of these errors put forth by the moving party is that Board failed to obtain a medical opinion or examination, the Board must conclude that the criteria for a finding of CUE in the December 15, 2004 Board decision have not been met as a failure in the duty to assist can never rise to the level of CUE.  


ORDER

The motion asserting that there was clear and unmistakable error in the December 15, 2004 rating decision that denied entitlement to service connection for a left shoulder disability is denied.



                       ____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



